Citation Nr: 0729256	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral thumb 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1969 until 
September 1973. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St Louis, Missouri. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 requires VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A.  This duty to assist includes 
the requirement that VA afford the claimant a clinical 
examination where appropriate, and make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claims for 
entitlement to service connection.

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability, and bilateral thumb 
disability, to include arthritis, due to the activities of 
his duty as a door gunner in Vietnam.  The veteran's DD Form 
214 establishes that the veteran had a military occupational 
specialty of airborne gunner.  As such, acoustic trauma due 
to noise exposure, and repeated use trauma of his thumbs, are 
conceded as such are consistent with the circumstances of his 
service as a door gunner.  See 38 U.S.C.A. § 1154(a) (West 
2002).  

Private medical records demonstrate that the veteran 
complained of bilateral thumb pain, and was first diagnosed 
with osteoarthritis of the right thumb, in February 2003.  
While medical evidence supports the veteran's contention of 
current arthritis of at least the right thumb, and the 
veteran's DD Form 214 confirms a military occupation 
consistent with bilateral thumb repeated use trauma in 
service, there is no competent evidence in the record to 
indicate whether or not the claimant's arthritic condition is 
etiologically related to his active military service.  In 
this case, the veteran was not provided an examination with 
respect to his arthritic thumbs.  

On VA audiologic examination in August 2004, the veteran 
reported that he had been told of a shift in his hearing 
ability during his "DOT physicals" in the mid 1990's, as 
compared to when he started taking them in 1980-81.  The 
doctor conducting the examination commented that the records 
of DOT physicals should be obtained to try to ascertain the 
level of hearing loss at that time.  As such records may 
assist the veteran in substantiating his claim, the Board 
finds that an effort should be made to obtain them. 

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date 
in the event service connection for any 
disability at issue is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and ask that he 
provide any pertinent evidence regarding 
previous "DOT physicals."  
(Specifically, the veteran stated at his 
August 2004 hearing examination that he 
was told of a shift in hearing ability 
during DOT physicals in the mid 1990's, 
as compared to when he started taking 
hearing tests in 1980.)  Ask the veteran 
to clarify what "DOT physicals" refers 
to, as the record is unclear.  

If reports of the "DOT physicals" 
referenced above are not in the veteran's 
possession, the veteran should provide 
the date and place of treatment or 
evaluation referenced as "DOT 
physicals" as specific as possible so 
that VA can attempt to obtain the 
record(s).  Any authorization necessary 
for release of such documents should be 
obtained from the veteran.

3.  If, and only if, the above referenced 
(DOT physicals) medical records are 
obtained, then request a VA examination 
to ascertain the etiology of the 
veteran's hearing loss and tinnitus.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
was accomplished.  All appropriate tests 
and studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The examiner should 
indicate whether the veteran has hearing 
loss and/or tinnitus.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss and 
tinnitus are etiologically related to the 
veteran's active military service, to 
include exposure to acoustic trauma as a 
door gunner.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of all current 
bilateral thumb disability, to include 
arthritis.  All indicated tests must be 
performed, to include X-ray examination 
of both thumbs.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current bilateral thumb 
disability, to include arthritis, is due 
to repeated bilateral thumb use in 
service as a door gunner.  The complete 
rationale for any opinion expressed 
should be provided.  

5. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




